     Case 3:20-cv-02073-DMS-DEB Document 21 Filed 04/01/21 PageID.106 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    L.S,                                                Case No.: 20-cv-02073-DMS (DEB)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13    v.                                                  MOTION TO CONTINUE FACT
                                                          AND EXPERT DISCOVERY
14    OMNI LA COSTA RESORT & SPA
                                                          DEADLINES [DKT. NO. 20] AND
      LLC,
15                                                        AMENDED SCHEDULING ORDER
                                      Defendant.
16
17
             Before the Court is the parties’ Joint Motion to Continue Fact and Expert Discovery
18
     Deadlines. Dkt. No. 20. Good cause appearing, the Court GRANTS the Motion. The new
19
     Scheduling Order dates are as follows:
20
                            Event                                      Deadline/Date
21
      Mandatory Settlement Conference                       September 1, 2021 at 1:30 p.m.
22
      Mandatory Settlement Conference Briefs                August 25, 2021
23    Fact Discovery Cutoff                                 August 20, 2021
24    Expert Witness Designations                           May 28, 2021
25    Supplemental Expert Designations                      June 11, 2021
      Expert Witness Disclosures                            June 25, 2021
26
      Rebuttal Expert Disclosures                           July 23, 2021
27    Expert Discovery Cutoff                               August 20, 2021
28    Pre-trial Motion Filing Cutoff                        September 10, 2021

                                                      1
                                                                               20-cv-02073-DMS (DEB)
     Case 3:20-cv-02073-DMS-DEB Document 21 Filed 04/01/21 PageID.107 Page 2 of 2



 1         All other guidelines, deadlines, and requirements remain as previously set. See
 2   Dkt. No. 15.
 3         IT IS SO ORDERED.
 4   Dated: April 1, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                        20-cv-02073-DMS (DEB)
